Citation Nr: 1038699	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to an initial disability rating greater than 10 
percent from April 1, 2005, to July 31, 2006, for right knee 
degenerative joint disease and meniscal degeneration.

2.  Entitlement to a rating higher than 10 percent from July 31, 
2006, for bilateral knee disability.


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which awarded service connection for a right knee disability and 
assigned a 10 percent rating effective from April 12, 2005.  By a 
May 2006 rating decision, the effective date for the award was 
changed to April 1, 2005.  Thereafter, during the pendency of the 
Veteran's appeal with respect to the right knee, the RO re-
characterized the disability at issue to include disability of 
both knees.  The 10 percent rating was continued with the re-
characterization of the nature of the disability from July 31, 
2006.  

Because the RO changed the disability contemplated by the 
assigned 10 percent rating on appeal to include both knees, the 
Board finds that the question of entitlement to a higher rating 
for both knees from July 31, 2006, must also be addressed.  (This 
latter issue will be addressed in the remand that follows the 
decision below on the propriety of the 10 percent rating prior to 
July 31, 2006, for the right knee.)

The Veteran was scheduled for a hearing with a member of the 
Board in September 2010; however, he failed to report for his 
hearing.  Accordingly, the Board considers the Veteran's request 
for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) 
(2010).


FINDING OF FACT

Prior to July 31, 2006, the Veteran's right knee disability was 
manifested by painful motion without functional loss equating to 
limitation of flexion to 60 degrees or limitation of extension to 
5 degrees; there was no objective evidence of subluxation or 
lateral instability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
from April 1, 2005, to July 31, 2006, for right knee degenerative 
joint disease and meniscal degeneration were not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5261 (2010); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In April 2005, the Veteran applied for VA disability 
compensation, seeking service connection for a right knee 
disability, to include arthritis, and a right shoulder 
disability, to include arthritis.  He underwent a VA examination 
in August 2005, during which he reported knee pain associated 
with weakness, stiffness, swelling, instability, and lack of 
endurance.  He also stated that his knee would give way.  
Examination of the right knee revealed a slight swelling of the 
superior aspect of the patella and some tenderness upon palpation 
in the lateral aspect of the knee.  He had a full range of motion 
(ROM) of the knee joint, with flexion to 150 degrees and 
extension to zero degrees.  Pain was noted with flexion at 150 
degrees.  The VA examiner noted negative Lachman's and McMurray's 
tests and found no ligamentous laxity.  

The report of a magnetic resonance imaging (MRI) of the right 
knee revealed joint effusion with a small leaking Baker's cyst; 
semimembranosis ganglion versus synovial cyst; a small chondral 
cleft involving the patellar femoral joint; mild degenerative 
changes involving the medial joint compartment; degenerative 
changes involving the medial meniscus; and incidental enchondroma 
involving the distal femoral.  Based on this report, the VA 
examiner assessed right knee mild degenerative joint disease, 
right knee meniscal degeneration, and post-traumatic chondral 
cleft of the patellar femoral joint.  

In September 2005, the RO granted the Veteran service connection 
for residuals of a right knee injury with mild degenerative joint 
disease and meniscal degeneration.  The RO assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5261-5003.  

The Veteran filed a notice of disagreement (NOD) with his right 
knee disability rating, stating that he was experiencing a lot of 
pain and difficulty with his right knee.  

VA outpatient treatment records show that in April 2006, the 
Veteran reported frequent buckling of his left knee.  He further 
reported sharp pain in his right knee when pivoting and feeling 
as though his knee was about to give out.  He stated that he had 
fallen down a flight of stairs due to his knee giving out, but 
did not specify which knee gave out.  Locking of the knee was 
denied.  He was issued bilateral knee braces.

II.  Analysis

A.  Disability Rating

The Veteran asserts that his service-connected right knee 
disability has been more disabling than initially rated.  He 
contends that a rating in excess of 10 percent is warranted.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  "Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned."  38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as in the case of the 
right knee disability, the question for consideration is the 
propriety of the initial evaluation assigned, consideration of 
the medical evidence since the effective date of the award of 
service connection and consideration of the appropriateness of a 
staged rating are required.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

From April 1, 2005, to July 31, 2006, the Veteran's right knee 
disability was evaluated as 10 percent disabling under the 
hyphenated DC 5261-5003.  The Board notes that with diseases, 
preference is to be given to the number assigned to the disease 
itself; if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition will 
be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The 
hyphenated DC in this case indicates that limitation of motion 
under DC 5261 is the service-connected disorder and that 
arthritis is a residual condition.  (The hyphenated DC was later 
changed by the RO to 5010-5003, indicating that the disability of 
traumatic arthritis was to be rated as osteoarthritis.)  Here, it 
appears that the Veteran's service-connected right knee 
disability has been rated on the basis of painful motion, as the 
medical evidence of record demonstrates that the Veteran does not 
experience an objective limitation of motion.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991) (Painful motion of a major 
joint or groups caused by arthritis, established by x-ray, is 
deemed to be limited motion and entitled to the minimum 10 
percent rating even though there is no actual limitation of 
motion.).

The Board has considered whether a compensable rating is 
warranted under DC 5261 (limitation of extension), as well as 
whether a compensable rating may be warranted under DC 5260 
(limitation of flexion), and finds that it is not.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004) (VA General Counsel 
precedential opinion holding that where a veteran has both a 
limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the 
leg.).  Specifically, under DC 5260, a noncompensable rating is 
assigned where flexion is limited to 60 degrees and a compensable 
(10 percent) evaluation is assigned where flexion is limited to 
45 degrees.  Further, in order to obtain a compensable rating 
under DC 5261, extension limited to 10 degrees is required.  
Here, the August 2005 examiner recorded the Veteran's ROM as zero 
to 150 degrees, which demonstrates a full range of extension and 
flexion of the right knee.  See 38 C.F.R. § 4.71a, Plate II 
(2010) (Full range of motion of the knee is from 0 to 140 
degrees).  Accordingly, the Board finds that a compensable rating 
under either DC is not warranted in this case.  See 38 C.F.R. § 
4.71a, DCs 5260, 5261; VAOPGCPREC 9-2004.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides guidance concerning rating 
claims for knee disorders.  See VAOPGCPREC 23-97 (July 1, 1997).  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In VAOPGCPREC 23-
97, VA's General Counsel held that a veteran who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257, provided that a separate rating must be based upon 
additional disability.  

Under DC 5257, a 30 percent evaluation is for application when 
there is severe recurrent subluxation or lateral instability; a 
20 percent rating is assignable for moderate disability; a 10 
percent rating is assignable for slight recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2010).  Here, 
there is no objective medical evidence of subluxation or lateral 
instability in either knee. Although the Veteran reported right 
knee instability during his August 2005 VA examination, the 
Lachman's test performed at that time was negative and the VA 
examiner found no ligamentous laxity.  The Board notes that the 
Veteran has reported that his knee gives way.  However, in April 
2006 the Veteran reported that it was his left knee that would 
buckle frequently.  He further reported having fallen down a 
flight of stairs due to his knee giving out, but there was no 
indication whether the Veteran was referring to his right knee or 
his left knee.  Indeed, he had presented with bilateral knee pain 
at that time and was issued bilateral knee braces.  Thus, the 
Board finds more probative the fact that an examiner has found 
the Veteran's right knee to be stable.  Accordingly, a separate 
rating under DC 5257 
is not warranted as the evidence fails to demonstrate recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 
5257.  

The Board has also considered whether the Veteran may be entitled 
to a higher rating under the following DCs applicable to 
disabilities of the knee:  (1) DC 5256 which pertains to 
disabilities involving ankylosis of the knee; (2) DC 5258 which 
provides for a 20 percent evaluation for dislocated semilunar 
cartilage "with frequent episodes of 'locking,' pain, and 
effusion into the joint"; and (3) DC 5262 which is used to 
evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a, 
DCs 5256, 5258, 5262 (2010).  

There is no evidence of ankylosis of the right knee joint or any 
impairment of the tibia or fibula to allow for application of DCs 
5256 or 5262.  Further, the evidence of record does not 
demonstrate any complaints of dislocated cartilage or episodes of 
locking or effusion.  Indeed, "locking" was specifically 
denied.  Accordingly, the Board finds that the evidence does not 
support a rating under DC 5258.

When an evaluation of a disability is based on limitation of 
motion and/or arthritis, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2010).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
In that regard, the functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated innervation, or other pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity 
or atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight bearing are relevant considerations for determination 
of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2010).

The Veteran reported that he experienced flare-ups several times 
a month, lasting for several days.  He reported his main symptom 
to be pain.  He stated that he works as an electrician and that 
he finds it difficult to climb ladders.  He stated that his knee 
was aggravated by climbing stairs.  He reported weakness, 
stiffness, and giving way once every several months, and denied 
fatigability.  The Veteran reported using a knee brace 
intermittently.  Objective evidence showed pain at 150 degrees 
(which is beyond the normal range of flexion) and slight swelling 
in August 2005.  On examination, there was no objective evidence 
of pain on ROM testing (except at the limits of flexion), and 
only slight swelling was noted at the superior aspect of the 
patella.  Instability was not noted.  

The Board has considered the Veteran's statements, and his 
reported symptoms as recorded in the record.  However, the Board 
finds that the evidence does not support a higher rating than the 
currently assigned 10 percent disability rating for his right 
knee degenerative joint disease and meniscal degeneration.  The 
Board notes that the Veteran has not been shown to warrant a non-
compensable rating under DCs 5260 or 5261 because he does have 
actual limitation of motion.  Thus, it appears that any weakness 
and painful motion does not limit his ROM, and no such problem 
was suggested by the 2005 examiner.  The Board finds, therefore, 
that the Veteran's symptoms are adequately addressed by his 10 
percent rating.  

The Board also notes that the record does not suggest any 
variation in symptoms from April 2005 to July 2006, the period 
under consideration in the Board decision.  Therefore, the Board 
finds that a staged rating is not warranted for this period.  See 
Fenderson, supra.  

In finding that an evaluation greater than 10 percent is not 
warranted, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 10 percent for the Veteran's right knee 
disability for the period from April 1, 2005, to July 31, 2006.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The above determination is based upon consideration of applicable 
rating provisions.  The Board also finds that the Veteran's 
symptoms are described by the rating criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is so "exceptional or unusual," such that the "the 
available schedular evaluation[] for [his service-connected 
disability] are inadequate," referral for a determination of 
whether the Veteran's disability picture requires the assignment 
of an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in 
April 2005.  In May 2005, the RO sent to him a letter notifying 
him of the evidence required to substantiate his claim.  The 
letter advised the Veteran of the information already in VA's 
possession and the evidence that VA would obtain on his behalf, 
as well as of the evidence that he was responsible for providing 
to VA, to include private medical evidence.  The RO further 
advised the Veteran on the types of evidence he could submit that 
would support his claim for service connection, such as medical 
evidence, employment physical examination reports, insurance 
examination reports, and statements by persons who knew of the 
Veteran's disability.  Although the letter did not include the 
general criteria for assigning disability ratings and effective 
dates as required by Dingess, supra, the Board notes that the 
Veteran was apprised of these criteria in January 2007 SOC.  
Further, in August 2009, the RO sent the Veteran a VCAA letter 
that complied with the holding by the United States Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (requiring VA to provide notice to a claimant 
that, among other things, "the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.").  The Veteran has not disputed the contents of the VCAA 
notice in this case.  Given the facts of this case, the Board 
finds that the Veteran had a meaningful opportunity to 
participate in the development of his claim.  Thus, the Board is 
satisfied that the duty-to-notify requirements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Veteran was afforded a VA 
examination in August 2005, to include an MRI of his right knee.  
The VA examiner conducted physical examination of the right knee 
and recorded the Veteran's subjective complaints regarding his 
right knee symptomatology.  The examiner provided an etiology 
opinion that led to the award of service connection for the 
Veteran's right knee disability.  The examination report contains 
sufficient evidence by which to evaluate the Veteran's right knee 
disability in the context of the rating criteria.  Thus, the 
Board has properly assisted the Veteran by affording him an 
adequate VA examination for the period at issue.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs and VA treatment records.  The Veteran 
has not indicated that there are outstanding records for the time 
period in question that VA should have obtained.  Further, 
although the Veteran elected to have a hearing, he failed to 
report for that scheduled hearing.  


ORDER

Entitlement to a higher evaluation for right knee degenerative 
joint disease and meniscal degeneration for the period from April 
1, 2005, to July 31, 2006, is denied.


REMAND

As noted in the introduction, in June 2008, the RO re-
characterized the disability for which the 10 percent right knee 
rating was previously assigned to include disabilities of both 
knees.  However, no supplemental statement of the case was issued 
to address this change, especially with respect to the disabling 
manifestations of the left knee.  This is now required.

Under the precepts of Fenderson, supra, the Board must consider 
the rating to be assigned for each disabling "stage" since the 
award of service connection.  By virtue of its June 2008 rating 
decision, the RO changed the underlying disability to be rated, 
which change now requires consideration of all disabling 
manifestations of both knees.  Although an examination of both 
knees was conducted in 2007, several years have passed without 
any addition to the record of evidence reflecting the current 
level of disability.  Because of the absence of records since the 
2007 examination, and because of the principle enunciated in 
Lichtenfels, supra, that a compensable rating may be assigned for 
each major joint affected by arthritis that is painful, whether 
limited in motion or not, the Board finds that another 
examination would be helpful.  (It is not entirely clear whether 
the RO awarded service connection for degenerative joint disease 
of the left knee.  In its 2008 rating decision, it noted that 
service connection was awarded for degenerative changes, and 
Diagnostic Code 5010 was used, but the specifically identified 
disability of the left knee was listed only as "meniscal 
degeneration."  This should be clarified on remand.)

Accordingly, the issue of entitlement to a higher rating for 
bilateral knee disability from July 31, 2006, is REMANDED to the 
agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and 
ask for a list of all sources of treatment 
for either knee disability since July 2007.  
The AOJ should assist the Veteran in 
securing all such records.

2.  Thereafter, the Veteran should be 
scheduled for an orthopedic examination of 
both knees.  X-ray and range-of-motion 
studies should be conducted.  All 
functional losses due to problems such as 
pain, weakness, incoordination, etc., 
should be described in detail, and the 
losses should be equated to additional loss 
of motion (beyond that shown clinically).  
This should be done for each knee and 
expressed in terms of loss of both flexion 
and extension.  The examiner should 
indicate whether there is recurrent 
subluxation or lateral instability, and 
such problems should be described as 
"slight," "moderate," or "severe."

The AOJ should ensure that the examination 
report complies with the requests made in 
this remand.

3.  The AOJ should re-adjudicate the claim 
for a higher rating since July 31, 2006.  
Consideration should be given to whether 
separate ratings are warranted for left and 
right knee disabilities and for limitation 
of flexion and extension, or for recurrent 
subluxation or lateral instability.  The 
principles set forth in DeLuca and 
Lichtenfels should be applied.  The AOJ 
should make clear what the nature of the 
service-connected left knee disability is.  
If any benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should address both knees, whether 
separate ratings are assigned or not.  The 
Veteran and his representative should be 
given opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


